 



EXHIBIT 10.21 SUMMARY SHEET: 2007 NON-EMPLOYEE DIRECTOR COMPENSATION PLAN

  1.   Each director shall receive an aggregate annual cash stipend of $15,000
to be paid in quarterly installments.     2.   Each director shall receive
$2,000 cash for each face-to-face meeting of the Board attended.     3.   Each
director shall receive $1,500 cash for each telephonic meeting of the Board
attended.     4.   Each board committee member shall receive $500 cash for each
board committee meeting attend in conjunction with a face-to-face board meeting.
    5.   Each board member shall receive $1,500 cash for each board committee
meeting attended, whether stand alone, telephonic or face-to-face, except as
noted in paragraph (4) above.     6.   The audit committee chairman shall
receive an additional aggregate cash stipend of $50,000 to be paid in quarterly
installments and an additional 1,000 shares of restricted stock.     7.   The
chairman of each other committee shall receive an additional aggregate cash
stipend of $3,000 to be paid in quarterly installments.     8.   Each director
shall receive annually an aggregate of 3,000 shares of restricted stock.

